Citation Nr: 9902472	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the criteria of 38 U.S.C.A. § 1318 (West 
1991).

[The issue of entitlement to Dependent's Educational 
Assistance (DEA) under 38 U.S.C.A., Chapter 35, is addressed 
in a separate decision under the same docket number). 




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1954 to April 
1956.

Service connection was in effect for rheumatic heart disease 
rated as 60 percent disabling from December 1958.

The veteran died on September [redacted], 1996.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston.

From 1990 to his death in 1996, the veteran was represented 
by the Texas Veterans Commission, representation which 
terminated with his death.

The veteran's widow, the appellant, is unrepresented.  For 
purposes of appellate review, the Board will consider the 
appellant [as did the RO] to have established herself as the 
veterans widow and thus to have standing to file as a proper 
appellant. 



FINDINGS OF FACT

1.  The appellants claim for entitlement to service 
connection for the cause of the veterans death is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  The veteran was not in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that was continuously rated totally (100 percent) 
disabling for a period of 10 or more years immediately 
preceding death, or that was so rated for a period of not 
less than 5 years from the date of his discharge or other 
release from active duty.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veterans death, is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  The requirements for a grant of entitlement to DIC 
benefits under the criteria of 38 U.S.C.A. § 1318(b) have not 
been met. 38 U.S.C.A. §§ 1318, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.22 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of death.

Criteria

In Boeck v. Brown, 6 Vet. App. 14 (1993), the United States 
Court of Veterans Appeals (Court) held that 

A(n appellant) claiming entitlement to 
Department of Veterans Affairs (VA) 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 38 
U.S.C.A. § 5107, and see Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 
(l992).  

If an appellant has not presented a well-grounded claim, then 
the appeal must fail and there is no duty to assist him/her 
further in the development of the claim.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1992).

Case law provides that although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  See Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, such as whether an incident or injury occurred in 
service, competent lay testimony, including an appellants 
testimony, may constitute sufficient evidence to establish a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991). 

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  See Murphy, op. cit. at 81 (1990).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  

If the claim is not well-grounded, the claimant cannot invoke 
VA's duty to assist in the development of the claim.  See 38 
U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

It has also been determined that a well-grounded claim 
requires three elements: (1) medical evidence of a current 
disability; (2) lay or medical evidence of a disease or 
injury in service; and (3) medical evidence of a link between 
the current disability and the in-service injury or disease.  
In the case of a cause of death claim, the link must be 
between the service-connected disorder(s) and the death, 
under circumstances described in the specific statutes cited 
below.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Under other regulations, service 
connection may also be granted for certain disabilities which 
are present to a compensable degree within a given period 
after service (i.e., arteriosclerotic heart disease or 
hypertension, etc., within 1 year).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for disease due to or 
the result of service-connected disability pursuant to 38 
C.F.R. § 3.310 (1998) and associated judicial holdings.  See, 
i.e., Allen v. Brown, 7 Vet. App. 439 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required.  See 
Murphy, op. cit. at 81 (1990).  A claimant would not meet 
this burden imposed by section 5107(a) merely by presenting 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including evidence which is 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran 
(appellant).  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1998).

Factual Background

In service, the veteran was hospitalized and treated for 
inactive rheumatic valvulitis with deformity of the mitral 
valve with stenosis and minimal insufficiency.

On VA examination in 1956, the veteran's heart was found to 
be enlarged, he had dyspnea on exertion and his 
electrocardiogram (ECG) was described as abnormal.




The intimal grant of service connection in 1956 was for 
"rheumatic valvulitis with mitral stenosis and 
insufficiency".

On VA evaluation in 1958, the veteran's blood pressure was 
150/90.  ECG revealed a complete right bundle branch block.  
Cardiac shadow was slightly enlarged.  Diagnosis was 
rheumatic heart disease with organic mitral stenosis and 
probable early right ventricular hypertrophy.  

Similar findings were noted on a VA hospital report from 
December 1958 to January 1959.  The veteran had complained of 
nocturnal dyspnea and mild exertional dyspnea after climbing 
stairs.  ECG showed complete right bundle branch block; X-
rays showed left auricular enlargement.  His rheumatic heart 
disease was felt to be Class II-B.

The rating for his service-connected rheumatic heart disease 
was raised to 60 percent based on the clinical findings; it 
thereafter became a protected rating.

On VA examination in 1961, the veteran was noted to continue 
to take prophylactic penicillin because of the history of 
rheumatic heart disease, but he no longer had any paroxysmal 
nocturnal dyspnea.  Examination showed only a presystolic 
murmur which became slightly more pronounced on exercise; and 
a very faint mid-diastolic murmur.  Rheumatic mitral 
stenosis, Class II, was diagnosed.

When hospitalized by VA in 1985, the veteran gave a 10 year 
history of hypertension.  He had developed shortness of 
breath and other symptoms, and on admission, it was 
determined that he had experienced a posterior inferior wall 
myocardial infarction.  Other diagnoses were single vessel 
coronary artery disease [determined by cardiac 
catheterization] history or rheumatic heart disease; insulin-
dependent diabetes mellitus; and status post phlebitis, left 
arm.  

On VA examination in 1987, the veteran was again noted to 
have had rheumatic heart disease.  In addition, he had 
arteriosclerotic heart disease with narrowing of the right 
coronary artery, hypokinesis in the inferior and apical 
segments of the heart and ejection fraction of 30-40 percent, 
functional Class II.  

Nonservice-connected pension benefits were assigned from 
January 1987 based, in pertinent part, on nonservice-
connected arteriosclerotic heart disease, status post 
myocardial infarction with hypertension and angina.

In a decision in December 1988, the Board denied entitlement 
to a total rating based on individual unemployability on the 
basis that any lack of work or the capacity to get and retain 
a job was in part due to the nonservice-connected 
arteriosclerosis as opposed to the rheumatic heart disease 
residuals which had remained unchanged for years and were 
unrelated thereto.

On VA examination in 1989, the veterans blood pressure was 
145/90.  He had a diastolic murmur and ejection click and his 
heart was enlarged.  Pertinent diagnoses included 
arteriosclerotic heart disease, history of myocardial 
infarction in 1985; rheumatic heart disease, with mitral 
stenosis (service-connected).  


The examining physician noted that although there were some 
theories on issues with regard to how thrombi might form 
readily in the left atrium in patients with mitral stenosis, 
a relationship between atherosclerotic heart disease and 
rheumatic heart disease with mitral stenosis was not easy to 
establish and additional cardiovascular consult would be 
required in this instance.  That further consult report noted 
that given the available data, such an assessment could not 
be made.

VA hospital report shows that in September 1996, the veteran 
was admitted through the emergency room with typical cardiac 
chest pain.  He was initially treated for pulmonary edema and 
after transfer for telemetry, he arrested.  Successful 
resuscitation was achieved, and he was taken to the coronary 
care unit (CCU) where he was found to have experienced an 
extensive anterior and inferior myocardial infarction.  

Cardiac catheterization showed significant occlusions which 
were dilated.  Because of the combination of the infarction 
and the cardiogenic shock, his prognosis was felt to be grim.  
For several days he was maintained fairly well but then he 
became acutely hypotensive.  Later he could not be 
resuscitated and was pronounced dead.  Myocardial infarction 
was described as the cause of death.  

An autopsy protocol report summarizes the pivotal clinical 
diagnoses as myocardial infraction, status post percutaneous 
transluminal angioplasty, and diabetes mellitus.

A death certificate is of record showing that the veteran's 
death on September [redacted], 1996 was due to myocardial 
infarction due to or a consequence of sepsis.

In April 1998, the RO requested that a VA physician evaluate 
the entire clinical file and render an opinion as to the 
relationship, if any, between service-connected rheumatic 
heart disease and the arteriosclerosis and other problems 
shown at death.  The report is of record in toto.  The 
veteran's clinical records and history were reviewed.  The 
evaluator noted the veteran's terminal hospital care and the 
autopsy protocol.  He stated that

(T)he pathology report showed (a) massive 
myocardial infarction involving the 
anterior wall, intraventricular septum 
and posterior wall 3-7 days old, (b) left 
ventricular dilation, hypertrophy and 
fibrosis; (c) calcification of the aortic 
and mitral valve; (d) severe 
atherosclerosis of the coronary arteries; 
(e) moderate atherosclerosis of the 
aorta; (f) acute tubular necrosis of the 
kidney, arteriosclerosis; (g) pulmonary 
congestion and focal hemorrhage, right 
and left lower lobes.

In my medical opinion, this veteran died 
of an acute myocardial infarction 
involving most of his heart muscle.  The 
disease process that leads to acute 
myocardial infarction is atherosclerosis 
which involves the clogging up and 
plugging of the coronary arteries.

The veteran's service-connected 
disability was for valvular heart disease 
related to rheumatic fever.

There is no etiological relationship or 
causal relationship between 
atherosclerosis and rheumatic heart 
disease.  Atherosclerosis involves the 
arteries.  Rheumatic heart disease 
involved the valves.

It is my conclusion medically that this 
veteran died of an acute myocardial 
infarction not related to his service- 
connected rheumatic heart disease.  
[emphasis added].

Analysis

The Board notes that the claimant has not submitted any 
competent medical evidence to show that under any of the 
various laws and regulations pertaining to cause of death 
claims, the veteran died of a disability linked to his period 
of active service.  To the contrary, the competent medical 
evidence of record does not sustain that the veteran died of 
a disability related to his period of active service.  

Similarly, there is no credible evidence of any 
arteriosclerotic or hypertensive heart disease which was or 
may be presumed to be the result of service.  

After the initial rheumatic fever symptoms, there had been no 
significant change in that disorder for decades prior to the 
veterans death.  [The rating of 60 percent for that 
disability had been maintained on a protected basis.]  

The veteran had a history of essential hypertension since 
about 1975 or so.  He had had at least two myocardial 
infarctions, one in 1985 and the other shortly prior to the 
time of his death.



Furthermore, although the veteran long had had service 
connection for rheumatic heart disease, there is no credible 
evidence that there was any causal or any other impacting or 
associative relationship between the rheumatic heart disease 
and its manifestations and the cause of the veteran's death 
including arteriosclerosis or hypertension.  In fact, an 
assessment by a physician subsequently reviewing all of the 
veteran's applicable service and post-service records was 
specifically and unequivocally to the contrary.  This opinion 
is entirely consistent with the remainder of the clinical 
file and other opinions of record from prior to the veteran's 
death.

The claimant may render her personal opinion; however, she is 
not a medical expert, and as such is not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Consequently, the appellants lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107.  Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993). 

Moreover, there is simply no credible nexus between service 
or any service related disease and the veteran's death.  

Accordingly, the appellants claim of entitlement to service 
connection for the cause of the veterans death is not well 
grounded, and her claim must be denied.





During the pendency of the appeal, the appellant was 
specifically informed of the evidence necessary to complete 
her case.  The appellant has not otherwise indicated the 
existence of any additional post service medical evidence 
that has not already been obtained that would well ground her 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997); 
Epps v. Gober, 126 F. 3d 1464 (Fed.Cir. 1997).

Although the Board considered and denied the appellants 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellants claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veterans death.

As the appellant has not presented a well grounded claim, the 
doctrine of reasonable doubt has no application to her case.






II. Entitlement to DIC benefits under 38 U.S.C. § 1318.

Criteria

Benefits authorized by section 1318 of title 38 U.S.C., shall 
be paid to a deceased veteran's surviving spouse (see § 
3.54(c)(2)) or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) The veteran was in receipt of or for 
any reason (including receipt of military 
retired or retirement pay or correction 
of a rating after the veteran's death 
based on clear and unmistakable error) 
was not in receipt of but would have been 
entitled to receive compensation at the 
time of death for a service-connected 
disablement that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period of 10 
or more years immediately preceding 
death; or





(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date of 
the veteran's discharge or release from 
active duty for a period of not less than 
5 years immediately preceding death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22.

Factual Background and Analysis

As noted above, in order for an appellant to be granted DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, the 
veteran must have been in receipt of or entitled to receive 
compensation at the time of death for service-connected 
disability that either was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or so rated for a period of not less than 
five years from the date of his discharge or other release 
from active duty. 

During the veteran's lifetime, a total rating based on 
individual unemployability due to service-connected 
disability was denied by the Board in December 1988.  
Parenthetically, it is of note that the arguments raised at 
that time were similar to those raised in the other issue 
herein concerned as to the causes of the veteran's death, 
i.e., specifically that his rheumatic heart disease was 
somehow related to other heart problems, i.e., 
arteriosclerotic or atherosclerotic or hypertensive heart 
disease, [rather than whether the rheumatic heart disease 
alone was in fact ratable at anything more than 60 percent 
then or at any other time before or after that review, and/or 
whether the rheumatic heart disease rendered him individually 
unemployable].  

Service connection was not in effect for other than rheumatic 
heart disease.  His service connection rheumatic heart 
disease was rated at no more than (a protected) 60 percent 
disabling for many years prior to his death.  

As the veteran was never rated totally disabled under either 
circumstance noted above, the appellant's claim for DIC under 
38 C.F.R. § 1318 must fail.  

The requirements for a grant of entitlement to DIC benefits 
under the criteria of 38 U.S.C.A. § 1318(b) have not been 
met.  38 U.S.C.A. §§ 1318, 5107; 38 C.F.R. § 3.22.


ORDER

The appellant not having submitted a well grounded claim for 
entitlement to service connection for the cause of the 
veterans death, the appeal is denied.

Entitlement to DIC benefits under the criteria of 38 U.S.C.A. 
§ 1318 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
